

117 S269 IS: Work Opportunity Tax Credit and Jobs Act
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 269IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Portman (for himself, Mr. Cardin, Mr. Blunt, Mr. Brown, Mr. Cassidy, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the work opportunity credit.1.Short titleThis Act may be cited as the Work Opportunity Tax Credit and Jobs Act.2.Work opportunity credit made permanent(a)In generalSection 51(c) of the Internal Revenue Code of 1986 is amended by striking paragraphs (4) and (5).(b)Effective dateThe amendments made by this section shall apply to individuals who begin work for the employer after December 31, 2020.